Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on November 05, 2021 has been received and made of record. In response to Non-Final Office Action mailed on September 01, 2021, claims 1, 4, 5, 7, 8, and 18 have been amended of which claims 1 and 18 are independent claims. Applicants maintained dependent claims 9-17 and added claims 21-25 as new dependent claims. Dependent claims 2, 3, 6, 19 and 20 have been cancelled after the Non-Final Office Action. Therefore, claims 1, 4, 5, 7-18, and 21-25 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1, 4, 5, 7-18 and 21-25 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18: The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on November 05, 2021 

[Bae et al.(US 2016/0202827 A1) teaches a touch panel(flexible touch panel, fig.1, Para-37), comprising: an underlying substrate(FS); and a plurality of [nested] touch electrodes (SL1 or SL2) arranged on the underlying substrate, and insulated from each other(Para-44); wherein: at least one of the plurality of touch electrodes comprises a plurality of annular touch electrode sections(MP1 or  MP2) arranged at an interval; and every two adjacent touch electrode sections in the same touch electrode are electrically connected through a plurality of connection sections(fig.1); wherein the plurality of touch electrodes comprise a plurality of first touch electrodes extending in a first direction(first direction or second direction), and a plurality of second touch electrodes extending in a second direction(second direction or first direction); wherein the respective touch electrodes are arranged at the same layer(flexible substrate FS); each of the plurality of first touch electrodes comprises a plurality of first sub-touch electrodes arranged to be spaced from the plurality of second touch electrodes(fig.1); and each of the plurality of first sub-touch electrodes comprises a plurality (fig.1); and two first sub-touch electrodes in the same first touch electrode(SL1 or SL2), located on two sides of the second touch electrode(SL2 or SL1) are electrically connected by being bridged through a first connection line(TB or CPC].

Claims 2, 4, 5, 7-17 and 21-25 are allowed because of their dependency on the allowed base claims respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692